Opinion filed September 9, 2010




                                           In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00195-CV
                                         __________

                                DON EARL HUTTO, Appellant

                                               V.

                       CITY OF CLEBURNE ET AL, Appellees


                            On Appeal from the 18th District Court

                                     Johnson County, Texas

                                Trial Court Cause No. T200800104


                                MEMORANDUM OPINION
       The trial court signed its default judgment on June 18, 2009. One year later on June 18,
2010, Don Earl Hutto filed his pro se notice of appeal. We dismiss.
       On August 18, 2010, the clerk of this court wrote the parties advising them that it
appeared an appeal had not been timely perfected and requesting that Hutto respond showing
grounds for continuing the appeal. Hutto has responded to our August 18 letter. In his response,
Hutto states that he had no notice of the June 2009 hearing and that he was financially unable to
hire an attorney. Hutto argues the merits of his claims but does not establish how this court has
jurisdiction over his appeal.
       Hutto has not complied with the provisions of TEX. R. APP. P. 25.1, 26.1, or 26.3 and,
therefore, has not properly perfected an appeal. The appeal is dismissed for want of jurisdiction.


                                                     PER CURIAM


September 9, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2